Case 2:19-cv-10877-MAG-DRG ECF No. 40 filed 08/13/20                   PageID.279      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


THOMAS ROBINSON,

       Plaintiff,                                            Case No. 19-cv-10877

vs.                                                          HON. MARK A. GOLDSMITH

MRS. ROBINSON, et al.,

      Defendants.
____________________________________/

                           OPINION & ORDER
  (1) ACCEPTING THE RECOMMENDATION CONTAINED IN THE MAGISTRATE
  JUDGE’S REPORT AND RECOMMENDATION DATED MARCH 30, 2020 (Dkt. 39),
        AND (2) GRANTING DEFENDANTS’ MOTION TO DISMISS (Dkt. 37)

       This matter is presently before the Court on the Report and Recommendation (R&R) of

Magistrate Judge David Grand, issued on March 30, 2020 (Dkt. 20). In the R&R, the Magistrate

Judge recommends granting the motion to dismiss by the remaining named Defendants, James

Hudgens, Mrs. Tyler, Mrs. Wilson, Mrs. Saunders, Mrs. Summers, Mrs. Erin, Mrs. Cheryl, and

Mrs. Lofton (“Defendants”) (Dkt. 37). The Magistrate Judge also recommends dismissing the

complaint.

       The parties have not filed objections to the R&R, and the time to do so has expired. See

Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a waiver of

the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not

appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those findings.”);

Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374 (6th Cir. 1987) (failure to file

objection to R&R “waived subsequent review of the matter”); Cephas v. Nash, 328 F.3d 98, 108
Case 2:19-cv-10877-MAG-DRG ECF No. 40 filed 08/13/20                    PageID.280       Page 2 of 2



(2d Cir. 2003) (“As a rule, a party’s failure to object to any purported error or omission in a

magistrate judge’s report waives further judicial review of the point.”); Lardie v. Birkett, 221 F.

Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts of the report and recommendation to which

no party has objected, the Court need not conduct a review by any standard.”). However, there is

some authority that a district court is required to review the R&R for clear error. See Fed. R. Civ.

P. 72 Advisory Committee Note Subdivision (b) (“When no timely objection is filed, the court

need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.”). Therefore, the Court has reviewed the R&R for clear error. On the face of

the record, the Court finds no clear error and accepts the recommendation.

       Accordingly, Defendants’ motion to dismiss (Dkt. 37) is granted, and this case is dismissed

in full with prejudice.

       SO ORDERED.

Dated: August 13, 2020                                s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on August 13, 2020.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                  2
